Citation Nr: 1034007	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-32 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg and knee 
disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic stress disorder (PTSD) prior to March 5, 2009, 
and to an evaluation in excess of 70 percent from March 5, 2009.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1966 to January 1972, 
and from December 1990 to June, 1991.  The Veteran also had 
periods of active and inactive duty for training from 1975 to 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the RO which denied service 
connection for a right knee and leg disability and granted 
service connection for PTSD, and assigned a 10 percent 
evaluation, effective from July 1, 2005, the date of the 
Veteran's reopened claim.  By rating action in June 2010, the RO 
assigned an increased rating to 70 percent for PTSD; effective 
from March 5, 2009.  

FINDINGS OF FACT

1.  The Veteran is not shown to have a right knee or leg 
disability at present which is related to service.  

2.  Prior to October 17, 2008, the Veteran's symptoms of PTSD 
were manifested by no more than mild symptoms of depressed mood, 
irritability and sleep disturbance; occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
were not demonstrated.  

3.  From October 17, 2008, the Veteran's symptoms for PTSD were 
productive of occupational and social impairment with 
deficiencies in most areas, and no more.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee or leg disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(2), (24), 1101, 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), (c), (d), 3.159, 
3.303 (2009).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for PTSD prior to October 17, 2008 are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411 (2009).  

3.  The schedular criteria for an increased evaluation to 70 
percent, and no higher, for PTSD from October 17, 2008 are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters 
dated in February and August 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA twice during the pendency of the 
appeal, and was afforded an opportunity for a personal hearing, 
but declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided herein 
is available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(3) any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA 
includes duty (other than full-time duty) prescribed for 
Reserves.  38 C.F.R. § 3.6(d) (2009).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits 
based upon active duty for training, the appellant must first 
establish that he was disabled from a disease or injury incurred 
or aggravated in the line of duty.  See Laman v. West, 11 Vet. 
App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 
12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Until "veteran" status is established for a 
period of active duty for training or a period of inactive duty 
for training, the presumption of soundness and the presumption of 
aggravation are not for application.  See Laruan, supra; Paulson, 
supra.  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Right Leg & Knee Disability

The Veteran contends that he was treated for a "right leg 
condition" while on active duty in April 1991, and believes that 
he is entitled to a grant of service connection.  (See Veteran's 
July 2005 claim).  

The service treatment records for the Veteran's active service 
from 1966 to 1972, and from December 1990 to May 1991 are silent 
for any complaints, treatment, abnormalities, or diagnosis 
referable to any right leg or knee problems.  The service records 
showed that the Veteran was treated for left knee problems in May 
1991; for which service connection has been established, but did 
not show any abnormalities or treatment for any right leg or knee 
problems.  The only reference to the right lower extremity in 
that report was in the context of a comparison of the clinical 
findings for the left knee with the right knee.  However, the 
treatment note did not show any complaints, findings, or 
abnormalities for any right leg or knee problems.  

Additionally, the Board notes that the Veteran specifically 
denied any history of knee problems on numerous periodic 
examinations for reserve service from 1975 to March 1997, and no 
pertinent abnormalities were noted on any of those examinations.  

A service department outpatient note showed that the Veteran was 
seen for bilateral knee pain in January 1998.  A note from a 
private physician, dated in September 1998, stated that the 
Veteran should not run for three months due to bilateral knee 
problems.  A private x-ray study of the Veteran's knees in 
September 1998 showed no evidence of fracture or dislocation, and 
the osseous and soft tissue structures were intact.  The 
impression was normal study.  

The Veteran was seen by VA for bilateral knee pain in January 
2006, October 2007, and May 2008.  A VA x-ray study of the right 
knee in January 2006 was negative and showed no evidence of 
osteoarthritis.  The assessment on a VA outpatient note dated in 
October 2006, was bilateral knee pain (no specific findings were 
reported).  A VA outpatient note, dated in May 2008, indicated 
that the Veteran's right knee pain was consistent with 
chondromalacia of the patella, and that he was referred for x-ray 
examination.  An x-ray report at that time indicated that there 
was no evidence of any bony or soft tissue pathology.  

Contrary to the Veteran's assertions, there was no evidence of 
any right leg or knee problems during his two periods of active 
service, nor has the Veteran presented any competent evidence 
suggesting a connection between any current right leg or knee 
disability and active service.  According, the Board finds no 
basis for to award service connection based on active service.  

As to a disability due to a period of ACDUTRA/INACDUTRA, there is 
no objective evidence that the Veteran incurred an injury or 
trauma to his right leg or knee while on such service.  That is, 
there was no claim or independent objective evidence of a right 
leg or knee injury, and no evidence of a disease process, such 
as, osteoarthritis or degenerative joint disease at anytime 
during the Veteran's reserve service.  

While the Veteran may believe that his current right knee 
problems are related to service, he has not presented any 
competent medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection 
requires a finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Inasmuch as there was no evidence of an injury, trauma, or knee 
disability while on active service, ACDUTRA or INACDUTRA and no 
credible or competent evidence relating any current right leg or 
knee disability to service, the Board finds no basis for a 
favorable disposition of the Veteran's claim.  Based on the 
foregoing, the Board finds that the preponderance of evidence is 
against the claim of service connection for a right leg and knee 
disability, and the appeal is denied.  

Increased Ratings-In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  Although the present level of disability 
is of primary concern, staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Where PTSD results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating is 
assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships, a 70 percent 
rating is for assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), a 30 percent rating is 
awarded.  

Where PTSD results in occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication; a 10 percent rating is awarded.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

PTSD

The Veteran contends that his PTSD is more severe than reflected 
in the 10 percent evaluation initially assigned, and believes 
that a higher evaluation is warranted prior to March 5, 2009.  

On a VA psychological evaluation for VA employment in December 
2004, the Veteran was open, friendly, cooperative and engaging 
throughout the interview.  His response to hypothetical scenarios 
of potentially dangerous or escalating situations with respect to 
carrying a firearm, was thoughtful, reasoned, and thorough.  He 
did not jump to conclusions and his responses were measured and 
appropriate.  The examiner noted that the Veteran's interpersonal 
and social skills appeared sufficient to defuse conflict and 
manage difficult situations.  There was no evidence of any 
impairment of memory, attention, or concentration, and the 
Veteran denied any unusual thoughts or peculiar experiences, 
antisocial or impulsive behavior, hostility, moodiness, 
unhappiness, or depression.  The examiner indicated that he found 
no evidence of any psychological problems that would incapacitate 
the Veteran's employment as a police officer, and that his mental 
and emotional status, and his personal, social, and vocational 
adjustment appeared to be within normal limits.  

When examined by VA in April 2007, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's complaints and medical history.  The Veteran 
reported that he attended a couple of outpatient counseling 
sessions in the mid-1980's, but that he didn't get anything out 
them and never returned.  He reported some symptoms of sleep 
disturbance and nightmares when he came back from Vietnam, and 
said that they had been essentially the same over the years.  The 
Veteran reported that he had been a loner since service, and does 
not have a "best friend," just his family.  He reported 
avoidance of large groups or crowds, difficulty with 
concentration, irritability, preoccupation, and startled response 
to loud noises.  In his spare time, he helped out around the 
house, watched TV and enjoyed playing basketball, though he 
doesn't have much of an opportunity to do so since moving to 
Florida.  The Veteran reported that his PTSD symptoms did not in 
any way impair his work performance as a VA policeman, but that 
it was affecting his quality of life internally and with family 
relations.  

On mental status examination, the Veteran was alert and 
cooperative.  His affect was appropriate - tense but not unduly 
elated or depressed.  The Veteran denied any history of mood 
swings or any tendency toward uncontrolled worrying.  His thought 
processes were relevant and goal-directed and his memory appeared 
intact.  The examiner indicated that the Veteran's PTSD did not 
impair his work performance, but has created some problems in his 
daily life with his family.  The diagnosis was PTSD, and the 
Global Assessment of Functioning (GAF) score was 65, with mild to 
moderate difficulty in social functioning.  

Vet Center records, received in May 2008, showed that the Veteran 
was seen for individual counseling periodically from April 2007 
to April 2008.  Except for the initial intake evaluation, the 
reports included very few clinical findings and no discussion or 
analysis as to the severity of his PTSD.  On the initial 
examination, the Veteran reported nightmares, sleep disturbance, 
flashbacks after watching movies, hyper-alertness, isolation, and 
difficulty trusting people.  The Veteran was not taking any 
medications for his PTSD, and denied any delusions, disorganized 
thinking, hallucinations, or suicidal or homicidal ideations.  
The interviewer noted that the Veteran was a little suspicious at 
first, but was talkative and cooperative throughout the 
interview.  On mental status examination, his speech and effect 
were appropriate, his memory was intact, and he was well 
oriented.  He was neatly dressed and his motor activity was 
relaxed and at ease.  

VA outpatient notes showed that the Veteran was seen by VA on 
numerous occasions from 1998 to the present.  However, other than 
the VA psychiatric examination in April 2007, the records do not 
show any treatment for PTSD or other psychiatric problems until 
October 2008.  At that time, the Veteran reported increased 
symptoms of depressed mood, irritability, isolation, and 
intrusive thoughts of Vietnam.  On mental status examination, the 
Veteran was cooperative, well groomed, and appropriately dressed.  
He was alert and well oriented, his speech was clear and 
coherent, and his thought processes were organized and goal-
directed.  His motor function was normal, his insight and 
judgment were good, and he denied any suicidal or homicidal 
ideations or audio or visual hallucinations.  The diagnosis was 
PTSD, severe, and the GAF score was 50.  The report indicated 
that the Veteran was started on Citalopram, 20 mg per daily for 
PTSD.  

When next seen by VA in March 2009, the Veteran reported 
increased depression and irritability which were causing problems 
at work.  He reported being more withdrawn and isolated with poor 
concentration and increased intrusive thoughts, flashbacks, 
hypervigilance and startled response.  There was no change in the 
mental status findings on examination.  The Veteran's medication 
was increased to 40 mg a day.  

The Veteran's complaints and the clinical findings on subsequent 
VA outpatient notes from May 2009 to May 2010, showed no 
sustained improvement in symptoms.  In May 2009, the Veteran 
reported increased intrusive thoughts of Vietnam, decreased 
concentration, and difficulty with intimacy and sharing of his 
feelings.  The treating physician indicated that the Veteran's 
prognosis was poor.  In May 2010, the Veteran reported 
experiencing several panic attacks recently and continue problems 
at work because of his irritability and difficulty getting along 
with people.  The GAF scores ranged from 40 to 50 during this 
period.  

When examined by VA in June 2010, the Veteran reported that he 
was more isolated and irritable, and that his relationship with 
his children had worsened since the last VA examination.  His 
mood was agitated, his affect constricted, and his impulse was 
poor.  His recent memory was mildly impaired, and he reported 
outbursts of anger, hypervigilance, and exaggerated startle 
response.  The Veteran reported some problems with anger at work 
and was told that may have to take an anger management course.  
The examiner commented that the Veteran was angry, socially 
isolated, irritable, and depressed, and that his work was most 
affected by his irritability and anger issues.  The diagnosis was 
PTSD, and the GAF score was 55.  The examiner commented that the 
Veteran also had depression which was intertwined with his PTSD 
and not a separate diagnosis, and that he was not showing any 
signs of improvement.  

In adjudicating the Veteran's claim for an increased rating, the 
material question is whether he has sufficient occupational and 
social impairment to disrupt his performance of occupational 
tasks to the extent set forth in the rating criteria described 
above for a higher evaluation of 30 percent or greater prior to 
March 5, 2009, and to a rating in excess of 70 percent from that 
date.  38 C.F.R. § 4.130 (2009).  It must be remembered that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
percentage ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian occupations.  
38 C.F.R. § 4.1 (2009).  

In this case, the evidence showed that prior to October 17, 2008, 
the Veteran's PTSD symptoms were manifested primarily by 
irritability, depressed mood, and some sleep disturbance.  The 
Veteran's complaints and the clinical findings on VA psychiatric 
examination in April 2007, and on the Vet Center notes from April 
2007 to April 2008 were not materially different and showed no 
more than mild psychiatric impairment.  The GAF score on VA 
examination in April 2007 was 65.  While the Veteran reported 
some internal anguish and irritability that affected his family 
relations, he asserted repeatedly, that his symptoms did not 
interfere with his work performance.  Then, as now, the Veteran 
works full-time as a police officer for the VA.  The Veteran was 
not taking any medication for his PTSD, received counseling at a 
Vet Center only sparingly, and never sought any psychiatric 
counseling from VA prior to October 2008.  

The GAF score is an indicator of the examiner's assessment of the 
individual's overall functioning.  A score between 61 and 70 
contemplates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational or school 
functioning (e.g., occasional truancy, or theft with the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental Disorders 
(4th. ed., 1994) (DSM-IV).  

Taking the GAF score into consideration with all the pertinent 
evidence of record, including the Veteran's relatively mild 
symptoms of PTSD prior to October 17, 2008, the Board finds that 
the manifestations listed for a GAF of 65 is more in keeping with 
the Veteran's disability picture and a 10 percent rating.  

The clinical findings prior to October 2008, did not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 30 percent or higher under the criteria 
cited above.  There were no complaints or evidence of panic 
attacks and no more than mild symptoms of depressed mood, 
suspiciousness, sleep impairment or memory loss.  Moreover, there 
was no evidence of a decrease in work efficiency or any 
intermittent periods of inability to perform occupational tasks.  
Accordingly, the Board finds no basis for the assignment of an 
evaluation in excess of 10 percent prior to October 17, 2008.  

From October 17, 2008, the evidence showed that the Veteran's 
symptoms increased significantly and that he was started on 
medication for his PTSD.  The Veteran reported increased 
irritability at home and at work, and said that he was warned 
that he might be referred for anger management counseling if his 
attitude did not improve.  He has virtually no relationship or 
interaction with his two children and no intimate relations with 
his wife.  Although he now takes three medications for his PTSD 
and has attended VA psychiatric counseling on a regular basis 
since March 2009, the record shows that his symptoms have 
worsened significantly and that his GAF scores have declined 
precipitously to between 40 and 50, except for a score of 55 on 
the most recent VA examination in June 2010.  

A GAF score between 41 and 50 contemplates a level of impairment 
of serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Based on the findings of record and the 
examiners assessments of the Veteran's clinical picture since 
October 17, 2008, the Board finds that the Veteran's 
symptomatology more closely approximates the criteria for a 70 
percent schedular rating, and no higher.  

Concerning the question of an evaluation in excess of 70 percent, 
the Board notes that the none of the medical reports or VA 
examinations during the pendency of this appeal demonstrated 
total occupational and social impairment.  The Veteran did not 
describe, nor do the medical reports show any evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; disorientation 
to time place; memory loss for names of close relatives, own 
occupation or own name.  The Veteran works full-time as a police 
officer, and has specifically denied any suicidal or homicidal 
ideations.  In short, the evidence of record does not suggest the 
degree of severity of symptoms contemplated for total social and 
occupational impairment.  Therefore, a 100 percent schedular 
evaluation is not warranted at any time during the pendency of 
this appeal.  

Finally, the potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that the rating 
schedule contemplates the Veteran's symptoms, and he has not 
demonstrated such factors as marked interference with employment 
or any periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  Under 
these circumstances, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a right leg and knee disability is denied.  

An evaluation in excess of 10 percent for PTSD prior to October 
17, 2008, is denied.  

An increased schedular evaluation to 70 percent, and no greater, 
for PTSD from October 17, 2008, is granted, subject to VA laws 
and regulation concerning payment of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


